Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 03/01/2021 are persuasive. Independent claim 1 and thus all claims dependent therefrom are deemed to distinguish over the formerly applied prior art, at least in view of recitation of a modifier comprising an aromatic or aliphatic ester of phosphoric acid in combination with recitation of the base polymer and extractant being present in a weight ratio in the range of 0.1 to 0.7, based on the overall weight of the polymer membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/05/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778